                                                                               elFRK'
                                                                                    S OFFICEU.& DIST.COUR'.
                                                                                      AT RoANoc ,VA
                                                                                           FILED

                                                                                      FEB 21 2219
                       IN TH E U NITED STATES DISTRICT CO UR T                    JULW .DUDL       c RK
                      FO R TH E W ESTERN DISTRICT O F W RG IN IA                 BK                    z'N
                                  R OA NO K E D IW SIO N                                     C     K

JOHN ROBERT DEM OS,t
                   1R.,                            CASE NO.7:19CV00179
                      Plaintiff,
                                                   G M O R ANDU M OPINIO N

TH E U .S.A.,vtaI.,                                By: Glen F;.Conrad
                                                   SeniorUnited StatesDistrictJudge
                      Defendants.

       JohnDemos,aW ashington State inmateproceeding nro K ,filed thiscase using a form
                                                                 .




designedforinmates'usein flingacivilrightsactionu
                                                'nder42U.S.C.j1983,on w hich healso
                                                                          ,



lists severalother federalstatute num bers. A s defendants,Dem os nam es the U .S.A .,A m erica,

and both the Town and City ofW ashington,D .C. H ispleading is largely incomprehensible,but

appears to contend that severalam endm ents to the U nited States Constitution have caused him

harm by failing to preventhim from being imprisoned,a condition he likens to slavery. D em os

has.also m oved for leave to proçeed L
                                     q fonua pauperis. Upon review ofthe record,the court'
                                      .




findsthattheactionmustbesummarilydismissedwithoutprejudiceunder28U.S.C.j 1915(g).
       The pertinentstatuteprovides:

              In noeventshallaprisoherbring acivilaction (informapauperis)ifthe
       prisoner has,on 3 or m ore prioroccasions,while incarcerated ordetained in any
       facility, brought an action or appeal in a court of the United States that w as
       dism issed on the grounds that it is frivolous,m alicious,or fails to state a claim
       upon w hich relief m ay be granted,unless the prisoner is under im p inent danger
                                                   .            .

       ofseriousphysicalinjury.
28 U.S.C.j 1915(g).Demos has scores ofactions orappealsthathave been dismissed as
frivolous,m alicious orforfailure to state a claim upon which reliefcould be granted,and other

courtshavefound him barredunderj1915(g)from filing withoutprepaymentoffiling costs.
See,e.:k,Demosv.United States,No.1:09-cv-03205-CCB (D.Md.Dec.23,2009),aff'd,
Demosv.United States.373F.App'x420(4thCir.2010% Demosv.Keating,33F.App'x918,
919-20 (10t*Cir..2002).Demos'c= entcomplalntdoesnotdemonstatethatheisillimminent
dangerofseriousphysicallmrm related to hiscllimA.

      Forthestatedreasons,thecourtwilldiKmlKstheacuonunderj1915(g)wiioutpreludlci
to Demos'reGllng ofthe acGon accompe ed by the :111$400.00 fling cosl. An approprlate
                -qday. The clerk willsend Demosa copy ofthism em orandum opM on and
ordirwillenterthl

theaccompanying order.
      ENTER: Tbisf M - dayofFebruam 2019.



                                               SeniorUnited StatesDlsM ctJudge




                                           2
